DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
This application is claiming the benefit of prior-filed application No. 12/792,184 under 35 U.S.C. 120, 121, 365(c), or 386(c).  Copendency between the current application and the prior application is required.  The present application was received by the Office on 16 February 2021.  No benefit is given to a certificate of mailing for the filing of a national patent application for the purpose of obtaining a filing date as per 37 CFR 1.8(a)(2)(i)(A), and therefore the filing date of the present application is 16 February 2021.  The prior-filed application became abandoned as a matter of law at the expiration of the period for seeking court review under 37 CFR 90.3, 63 days after the mailing of the appeal decision on 08 December 2020.  Since the applications are not copending, the benefit claim to the prior-filed application is improper.  Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.

Response to Amendment

A preliminary amendment was received on 13 July 2022.  The amendment was not fully compliant with the provision of 37 CFR 1.121(c)(2) that amended claims must include markings indicating the changes made relative to the immediate prior version of the claims.  In particular, at least Claim 12 appears to include text marked with both underlining and strikethrough, which makes it unclear what text is actually intended to be included in the claim.  For purposes of advancing prosecution and as a courtesy, the preliminary amendment has been considered as though it were fully in compliance.  Applicant is reminded that all subsequent amendments must fully comply with the provisions of 37 CFR 1.121(c).
By this amendment, Claims 1-20 have been amended.  No claims have been added or canceled.  Claims 1-20 are currently pending in the present application.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 104, 106 (see Figure 1), 416, 420 (see Figure 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “320” (in Figure 3) and “302” (in Figure 4) have both been used to designate a resulting executable file.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “302” has been used to designate both a step in the flowchart of Figure 3 and an executable in Figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
The drawings are objected to because they include various informalities.  The drawings of Figures 1 and 2 do not include text labels; however, text legends are required for clear understanding of the drawings.  Further, although Figures 3 and 4 are described as “flowcharts”, there are no arrows indicating the direction of flow.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The abstract of the disclosure is objected to because it includes language using the form and legal phraseology often used in patent claims (e.g. comprising, wherein), which is to be avoided in the abstract.  Further, it is not clear what the subject of the verb “encrypting” in line 6 is intended to be.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  
The specification includes minor grammatical and other errors.  For example, in paragraph 0008, lines 9-10, in the phrase “to perform a protected software object”, the usage of the verb “perform” is not clear.  On page 8, line 4 (in paragraph 0027), it is not clear what the subject of “powered down” is intended to be.  In paragraph 0029, line 8, it appears that “has” should read “has been”.  In paragraph 0032, line 1, reference is made to “source code 308”, but the Figures show 308 as a step in a flowchart, and not source code.  In paragraph 0038, line 2, “read” should read “reads” for agreement with the subject “The client”.  In paragraph 0039, line 9, the phrase “additional any additional hardware” is grammatically unclear.  In paragraph 0042, line 2, it appears that “in an example” should read “is an example”.
Appropriate correction is required.  Applicant’s cooperation is requested in correcting any other errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Claim 1 recites “computing a common cryptographic key… the common cryptographic key configured for common use by each of the plural copies of the executable software object” and Claim 2 recites “extracting the common cryptographic key”.  Similarly, Claim 10 recites “computing a common cryptographic key from the unencrypted data within the second code portion” and “deriving a common cryptographic key” and Claim 18 also recites computing “a common cryptographic key from the unencrypted data within the second code portion.  There is no mention of a “common” key in the specification or a key configured for common use.  Further, Claims 10 and 18 each recite “reading and copying without alteration the unencrypted data”.  There is not clear antecedent basis for the “without alteration” portion of these claims.  Additionally, Claim 20 recites instructions “configured to conditionally execute the decryption” upon a determination the computer is authorized.  There is no mention of any conditional acceptance in the specification and therefore there is not proper antecedent basis for the claimed subject matter.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 18-20 do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to computer-readable media encoded with instructions.  The broadest reasonable interpretation of a computer-readable medium typically covers both forms of non-transitory media and transitory propagating signals per se in view of the ordinary and customary meaning of machine-readable storage media (for example, as defined by usage in issued patents and published patent applications).  The specification does not provide a limiting definition of a computer-readable medium that clearly excludes carrier waves or other transitory signals, and the specification explicitly states that a machine-readable medium can include wireless channels and only provides non-limiting examples of computer-readable media (see paragraph 0043).  A signal does not constitute statutory subject matter, because it is neither a process, a machine, an article of manufacture, nor a composition of matter, and therefore does not fall within any of the statutory classes of invention.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007), and MPEP § 2106.03(I).  See also “Subject Matter Eligibility of Computer Readable Media”, 1351 Off. Gaz. Pat. Office.  When a claim encompasses both statutory and non-statutory subject matter, the claim as a whole is considered to be directed to non-statutory subject matter.  See MPEP § 2106(II).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “computing a common cryptographic key… the common cryptographic key configured for common use by each of the plural copies of the executable software object” and Claim 2 recites “extracting the common cryptographic key”.  Similarly, Claim 10 recites “computing a common cryptographic key from the unencrypted data within the second code portion” and “deriving a common cryptographic key” and Claim 18 also recites computing “a common cryptographic key from the unencrypted data within the second code portion.  There is no mention of a “common” key in the specification or a key configured for common use.  Although Applicant asserts that support is found for limitations such as these in the specification (see pages 9-10 of the preliminary amendment, citing paragraphs 0006-0012 of the specification), there is no mention of the term “common” in the specification.  Although Applicant asserts that the common key is applicable to multiple distributable copies of the protected software, there is also no mention multiple copies of the software, which suggests that there is not implicit support for the common key either.  Therefore, there is not clear written description of the claimed subject matter.
Further, Claims 10 and 18 each recite “reading and copying without alteration the unencrypted data”.  There is not clear written description of the “without alteration” portion of these claims.  More specifically, there is not clear support for this negative limitation.  As per MPEP § 2173.05(i), any negative limitation or exclusionary proviso must have basis in the original disclosure.  Therefore, there is not clear written description of the claimed subject matter.
Additionally, Claim 20 recites instructions “configured to conditionally execute the decryption” upon a determination the computer is authorized.  There is no mention of any conditional execution in the specification, and therefore, there is not clear written description of this negative limitation.  Therefore, there is not clear written description of the claimed subject matter.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “deriving a common cryptographic key” in line 13.  It is not clear if this is intended to refer to the same common key as recited in line 10 or a distinct key.  This ambiguity renders the scope of the claim indefinite.
Claim 18 recites deriving “a common cryptographic key” in line 10.  It is not clear if this is intended to refer to the same common key as recited in line 7 or a distinct key.  This ambiguity renders the scope of the claim indefinite.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-11, 18, and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Boesgaard Sorensen, US Patent Application Publication 2009/0249492 (hereinafter referred to as Sorensen).
In reference to Claim 1, Sorensen discloses a method for protecting copies of software from tampering that includes reading unencrypted data from a first code portion of the executable software object including executable code compiled from software protection functions (paragraphs 0285); computing a common cryptographic key using the unencrypted data (paragraphs 0284-0286; paragraph 0045, common secret); encrypting a second code portion of the executable software object using the key, where the second portion includes code compiled from second functions distinct from the software protection functions and the key can decrypt the second portion at run time (paragraphs 0286 and 0296-0303); and producing and storing a distributable version of the executable software object including the unencrypted first code portion and encrypted second code portion (paragraph 0045).
In reference to Claims 2-4, Sorensen further discloses compiling an executable algorithm for extracting the key from the unencrypted code portion (paragraphs 0289-0290, 0284).
In reference to Claim 5, Sorensen further discloses third code for recognizing the second code portion (paragraphs 0284, 0289; see also paragraphs 0094-0095).
In reference to Claims 6 and 7, Sorensen further discloses identifying location of the encrypted second code in the object (paragraphs 0289-0290, 0284).
In reference to Claims 8 and 9, Sorensen further discloses third code for decrypting the encrypted second code (paragraphs 0065, 0340).

In reference to Claim 10, Sorensen discloses a method for executing a software object at a client device that includes identifying one or more locations of unencrypted data within a second code portion of the executable software object configured to protect the executable software against unauthorized use and an algorithm defining steps for computing a common cryptographic key from the second code portion (paragraphs 0289, 0065); reading and copying the unencrypted data and deriving the key using the unencrypted data (paragraphs 0290, 0095); decrypting an encrypted third code portion using the key, distinct from the unencrypted data, and executing the third code portion (paragraphs 0293, 0340).
 In reference to Claim 11, Sorensen further discloses executing the second portion to perform a software protection function (paragraphs 0149-0150).
Claims 18 and 19 are directed to software implementations of the methods of Claims 10 and 11, and are rejected by a similar rationale.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12, 13, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sorensen in view of Cook et al, US Patent Application Publication 2009/0328227.
In reference to Claims 12 and 13, Sorensen does not explicitly disclose that the function that protects the executable software from unauthorized use determines whether the executable software is installed on an authorized client device or is used by an authorized user before decrypting the third portion of the executable software.  However, Cook discloses a method that includes authorizing a client before decrypting stored secrets such as encrypted software (see paragraphs 0052, 0076, 0080).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Sorensen by preventing unrestricted access to protected software as taught by Cook in order to detect attempted piracy or unauthorized modification (see Cook, paragraphs 0076, 0080-0081).
	Claim 20 is directed to a software implementation of the method of Claim 12 and is rejected by a similar rationale.

Claims 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sorensen in view of LeVine et al, US Patent Application Publication 2002/0144153.
In reference to Claims 14-17, Sorensen does not explicitly disclose non-contiguous data segments.  However, LeVine discloses a method that includes two non-contiguous data segments identified by executing a first code portion as in Claims 14-15 (see paragraphs 0201, 0131, 0013).  Further, LeVine discloses a method that includes that encrypted code is located in non-contiguous data segments as in Claims 16-17 (see paragraphs 0011-0012).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Sorensen to include the non-contiguous data segments taught by LeVine, in order to prevent easy retrieval and access to the file by unauthorized parties (see LeVine, paragraph 0013).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492